UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MARCO BITETTO,

                                       Plaintiff,
       vs.                                                            1:18-cv-921
                                                                      (MAD/DJS)
TIM BAXTER,
                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

MARCO BITETTO
4 Fourth Avenue
Renssellaer, New York 12144
Plaintiff Pro Se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on August 6, 2018, alleging patent infringement. See Dkt.

No. 1. In an August 17, 2018 Report-Recommendation and Order, Magistrate Judge Stewart

conducted an initial review of the complaint and recommended that the Court dismiss the

complaint with leave to replead. See Dkt. No. 9. On October 30, 2018, the Court adopted the

Report-Recommendation and Order and directed Plaintiff to file an amended complaint within

thirty days. See Dkt. No. 12.

       Plaintiff subsequently filed two documents captioned as "Facts in the Case." Dkt. Nos. 13

& 16. In light of his pro se status, Magistrate Judge Stewart construed these two documents as

Plaintiff's attempt to file an amended complaint and reviewed the sufficiency of these filings

pursuant to 28 U.S.C. § 1915(e). See Dkt. No. 17. In his review, Magistrate Judge Stewart again

found that Plaintiff failed to plausibly allege a claim of patent infringement. See id. at 2-5.

Magistrate Judge Stewart noted that Plaintiff failed to address the basic pleading requirements for
such a claim, which include the following: (1) alleging the ownership of the asserted patent, (2)

naming each individual defendant, (3) citing the patent that is allegedly infringed, (4) describing

the manner in which the defendants allegedly infringed, and (5) identifying the specific sections

of the patent law invoked. See id. at 2. Finally, Magistrate Judge Stewart recommended that the

Court dismiss the "amended complaint" with prejudice, in light of the fact that Plaintiff failed in

any meaningful way to address the deficiencies identified in the previous Report-

Recommendation and Order. See id. at 3.

       In his objections to the Report-Recommendation and Order, Plaintiff makes no attempt to

explain the deficiencies identified by Magistrate Judge Stewart. See Dkt. No. 19. Rather,

Plaintiff simply states that he has filed five cases in the Northern District of New York and claims

that these other matters were "unjustly" dismissed. See id.

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

                                                  2
object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point" (citation omitted)). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to timely object will result in the waiver of

further judicial review and cites pertinent statutory and civil rules authority. See Frank v.

Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)

and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

        Upon review of the record, the Court finds that Magistrate Judge Stewart committed no

clear error and adopts the Report-Recommendation and Order in its entirety. Plaintiff's "amended

complaint" falls far short of plausibly alleging a claim of patent infringement as detailed by

Magistrate Judge Stewart. Further, the Court finds that Magistrate Judge Stewart correctly

determined that this action should be dismissed with prejudice despite Plaintiff's pro se status.

Plaintiff was provided with detailed instructions as to what was required to state a plausible claim

of patent infringement yet failed to correct the deficiencies identified in his original complaint.

        Upon review of Magistrate Judge Stewart's findings, the entire record before the Court

and the applicable law, the Court hereby

        ORDERS that Magistrate Judge Stewart's Report-Recommendation and Order is

ADOPTED in its entirety; and the Court further

        ORDERS that Plaintiff's amended complaint is DISMISSED with prejudice; and the

Court further



                                                     3
       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order in accordance with

the Local Rules.

IT IS SO ORDERED.

Dated: April 4, 2019
       Albany, New York




                                              4
